LAWSON, J.
The Department of Children and Families, (“Department”), seeks certiorari review of an order finding Anthony R. Alvarado incompetent to proceed in his criminal case, and involuntarily committing Alvarado to the Department for mental health treatment pursuant to section 916.13, Florida Statutes (2006). The order on review states that the trial court based its decision solely upon the written reports of experts appointed pursuant to section 916.115, Florida Statutes (2006), and Florida Rule of Criminal Procedure 3.210(b). There were three experts appointed to evaluate Alvarado. All three reported that Alvarado was competent to proceed.
Because the trial court’s finding of incompetence was not supported by the record, we find that the challenged order departs from the essential requirements of the law. See, e.g., Dep’t of Children & Families v. C.R.C., 867 So.2d 592 (Fla. 2004). Accordingly, we grant certiorari and quash the order on review.
CERTIORARI GRANTED; ORDER QUASHED.
GRIFFIN and MONACO, JJ., concur.